Per Curiam.
This is a rule allowed to the plaintiff to test the validity of a verdict rendered in favor of the defendants. The suit arose out of a collision between an automobile in which the plaintiff was riding and a car belonging to the defendant Elsie Crosthwaite, and driven by her son, John, the other defendant. The plaintiff’s claim was that the accident resulted solely from the carelessness of John and was not contributed to by the carelessness of her own chauffeur. Our examination of the testimony satisfies us that the jury was justified in finding that the collision was partly, if not wholly, the result of the-negligence of the plaintiff’s own chauffeur.
The rule to show cause will be discharged.